Citation Nr: 0309740	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  98-08 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial compensable evaluation for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, among other things, granted 
service connection for left ear hearing loss and evaluated 
the hearing loss as non-compensable effective from August 12, 
1997.  In July 1999, the Board denied the veteran's other 
claims and remanded the issue of a compensable rating for 
left ear hearing loss for further evidentiary development.  


REMAND

The veteran maintains that a higher rating should be signed 
for his left ear hearing loss.  It is also requested that the 
veteran be afforded the benefit of the doubt.

Initially, the Board notes that the veteran, in an August 
2002 letter to the RO, raised the issue of service connection 
for right ear hearing loss.  Since the disability rating 
assignable to the veteran's left ear hearing loss may also be 
contingent on whether the veteran has established service 
connection for hearing loss in his right ear (see 38 C.F.R. 
§ 3.385 (2002)), the Board finds that this issue is 
inextricably intertwined with the veteran's current claim for 
a compensable evaluation for left ear hearing loss.  

Therefore, the Board is referring the issue of service 
connection for right ear hearing loss to the RO for further 
consideration, which consideration must be undertaken before 
the RO once again adjudicates the veteran's claim for a 
compensable evaluation for service connected left ear hearing 
loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(where a claim is inextricably intertwined with another 
claim, the claims must be adjudicated together in order to 
enter a final decision on the matter.)

Next, the Board notes that during the pendency of the appeal 
the Veterans Claims Assistance Act of 2000 (hereinafter, 
"VCAA" or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  This liberalizing law is applicable to 
the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Notably, in January 2003, the Board undertook additional 
development with respect to the issue currently on appeal 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  In connection with this development, the Board 
obtained and associated with the claim's file an April 2003 
VA medical opinion related to the veteran's hearing loss 
claim.

In Disabled American Veterans v. Principi, No. 02-7304 (Fed. 
Cir. May 1, 2003), however, the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2) (2002).  As such, although the Board has notified 
the veteran of VA's obligations under the VCAA and has 
obtained this additional VA medical opinion, in light of the 
Federal Circuits' decision, the case must be remanded.

In view of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claim for 
an initial compensable evaluation for 
hearing loss in the left ear, as well as 
for service connection for hearing loss 
in the right ear.  The letter should also 
specifically inform the veteran of which 
portion of the evidence is to be provided 
by the veteran and which part, if any, 
the RO will attempt to obtain on behalf 
of the veteran.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should contact the veteran and 
request that he identify, by name, 
address, and approximates (beginning and 
ending) dates all VA and non-VA health 
care providers that have treated him for 
his left ear hearing loss disability 
since August 1997.  This request should 
include the records from Drs. Ellis and 
Cooper, Dr. William Choate, and Dr. Lara 
Kaelber.  The aid of the veteran in 
securing authorizations(s), should be 
enlisted.  If any of the requested 
records are not available, or if the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.

3.  The RO is asked to develop and 
adjudicate the veteran's claim of 
entitlement to service connection for 
hearing loss in the right ear; and the RO 
should undertake all necessary 
development deemed appropriate for proper 
adjudication of this claim.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  If entitlement to service connection 
for hearing loss in the right ear is 
awarded, the RO should review and 
adjudicate the claim of entitlement to an 
initial compensable evaluation for 
bilateral hearing loss.

6.  If entitlement to service connection 
for hearing loss in the right ear is not 
awarded, and after completion of the 
above development and after undertaking 
any further development deemed warranted 
by the record (and keeping in mind the 
dictates of the VCAA), the RO should 
again readjudicate the veteran's claim of 
entitlement to an initial compensable 
evaluation for hearing loss in the left 
ear, in light of the evidence received 
since the August 2002 Supplemental 
Statement of the Case.  If the 
determination remains adverse to the 
veteran, he and his representative (if 
any) should be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to respond.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on this 
claim, to include all pertinent evidence 
received since the August 2002 
Supplemental Statement of the Case and 
the applicable law and regulations 
governing the disability in question.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


